Case 19-32231-jal   Doc 247-3   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 1
                                        of 3
Case 19-32231-jal   Doc 247-3   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 2
                                        of 3
Case 19-32231-jal       Doc 247-3      Filed 06/19/20     Entered 06/19/20 14:27:46        Page 3
                                               of 3


        PROCESS OF APPLYING FOR AND RECEIVING
       SB 248 THROUGHPUT INFRASTRUCTURE FUNDS
The process of applying for, receiving and using the funds from the Throughput Infrastructure
Fund should not be confused with the traditional loan and grant process of the Permanent
Community Impact Fund (CIB). They are not the same. These two funds are separate pools of
money with two very different purposes.
CIB funds are federal dollars received from mineral extraction on federal lands and are used to
support the impact of this extraction in rural counties. Over $1 Billion have been granted or
loaned for roads, buildings, and community recreation facilities, just to name a few.
The process of applying for and getting these funds, are based on a “trimester” schedule where
funding happens every 4 months. The applications and timing are specific, and the uses of the
funds are regulated by federal guidelines. For example, an application submitted by June 1st
would anticipate an October funding, etc.
The Throughput Infrastructure Funds are state dollars without the federal restrictions. Through
SB 246 and SB 248, the Utah State Legislature gave the Utah Department of Transportation
$53,000,000 of Federal Mineral money to be used on roads and in exchange, took $53,000,000
in state funds to establish the Throughput Infrastructure Fund to be used specifically for the
Oakland Port Project.
The reason the CIB has been charged with the handling of the Throughput Infrastructure Fund
is that the CIB is a state board with a process in place to handle the application and distribution
of funds. This is what they have done for many years with the federal mineral monies received
by the State of Utah.
The process of applying for and receiving the funds from the Throughput Infrastructure Fund, as
stated above, will be different. It is anticipated that the application, timeline, and disbursement
of the funds will be as follows:
   1. The four Counties are prepared to submit the application in the next few weeks.
   2. The CIB staff and third‐party consultants will review the package and prepare the
      information to go to the CIB Board.
   3. It is anticipated that the Oakland project will be on the August 2020 Board meeting
      agenda.
   4. Following the approval, the funding should take place within the September – October
      timeframe.
This is the process and timeline by which the four Counties will be funded for the Oakland
Project. This Project is of vital importance to The State of Utah and especially the energy
producing counties of the state. This project will not only save high paying jobs but will
promote economic growth in rural Utah and create new and lasting jobs for the state and
region.
The four Counties look forward to a successful closing of the funds and the opportunity to be
part of a world class export facility.
